15‐1683; 15‐1693; 15‐1700             
Lanier v. Bats Exchange, Inc.         
 
 
                   UNITED STATES COURT OF APPEALS 
                          FOR THE SECOND CIRCUIT 
                                                         
                                         
                             August Term, 2015 
                                         
             (Argued: March 3, 2016  Decided: September 23, 2016) 
                                         
                             Docket No. 15‐1683 
                                                        
            HAROLD R. LANIER, on behalf of himself individually 
                   and on behalf of others similarly situated, 
                                         
                                              Plaintiff‐Appellant, 
                                         
                                    — v. —  
                                         
    BATS EXCHANGE, INC., BATS Y‐EXCHANGE INC., CHICAGO BOARD 
      OPTIONS EXCHANGE INC., CHICAGO STOCK EXCHANGE INC., 
     EDGA EXCHANGE INC., EDGX EXCHANGE INC., INTERNATIONAL 
    SECURITIES EXCHANGE, LLC, NASDAQ OMX BX INC., NASDAQ OMX 
     PHLX LLC, THE NASDAQ STOCK MARKET, LLC, NATIONAL STOCK 
  EXCHANGE, INC., NEW YORK STOCK EXCHANGE LLC, NYSE ARCA INC., 
                               NYSE MKT LLC, 
                                         
                                              Defendants‐Appellees. 
                                              
                                         
                                         
                                         
                                         
                                         
                                         
                                  __________ 
                                         
                             Docket No. 15‐1693  
                                         
            HAROLD R. LANIER, on behalf of himself individually 
                   and on behalf of others similarly situated, 
                                         
                                           Plaintiff‐Appellant, 
                                         
                                    — v. —  
                                         
    BATS EXCHANGE, INC., BATS Y‐EXCHANGE INC., CHICAGO BOARD 
      OPTIONS EXCHANGE INC., CHICAGO STOCK EXCHANGE INC., 
     EDGA EXCHANGE INC., EDGX EXCHANGE INC., INTERNATIONAL 
    SECURITIES EXCHANGE, LLC, NASDAQ OMX BX INC., NASDAQ OMX 
                        GROUP, INC., NASDAQ OMX 
     PHLX LLC, THE NASDAQ STOCK MARKET, LLC, NATIONAL STOCK 
  EXCHANGE, INC., NEW YORK STOCK EXCHANGE LLC, NYSE ARCA INC., 
                               NYSE MKT LLC, 
                                         
                                           Defendants‐Appellees. 
                                         
                                  __________ 
                                         
                             Docket No. 15‐1700 
 
            HAROLD R. LANIER, on behalf of himself individually 
                   and on behalf of others similarly situated, 
                                         
                                           Plaintiff‐Appellant, 
                                         
                                    — v. —  
                                         
    BATS EXCHANGE, INC., BOX OPTIONS EXCHANGE LLC, C2 OPTIONS 
             EXCHANGE, INCORPORATED, CHICAGO BOARD 
              OPTIONS EXCHANGE INC., INTERNATIONAL 
  SECURITIES EXCHANGE, LLC, ISE GEMINI, LLC, MIAMI INTERNATIONAL 
    SECURITIES EXCHANGE, LLC, NASDAQ OMX BX INC., NASDAQ OMX 
                PHLX LLC, THE NASDAQ STOCK MARKET, LLC, 
                      NYSE ARCA INC., NYSE MKT LLC, 
                                         
                                          Defendants‐Appellees. 
 
                                  __________ 
 
B e f o r e: 
 
                 CABRANES, LIVINGSTON, and LYNCH, Circuit Judges. 

                             _____________________ 
        
       Plaintiff‐Appellant Harold Lanier contracts with the Defendants‐
Appellees, national securities exchanges, to receive consolidated data, via a 
securities information processor, about securities traded on the Appellees’ 
exchanges. Lanier alleges that the Appellees breached their contracts by allowing 
customers who pay for direct market data feeds from each securities exchange to 
receive market data faster than the securities information processor receives the 
same data. The distribution of market data is governed by the Securities 
Exchange Act of 1934, 15 U.S.C. § 78a et seq. (the “Exchange Act”), and regulated 
by the SEC. The United States District Court for the Southern District of New 
York (Katherine B. Forrest, Judge) held that it lacked subject matter jurisdiction 
because Lanier’s breach of contract claims were preempted by the Exchange Act 
and relevant SEC regulations. 
 
       We conclude that we have subject matter jurisdiction to consider Lanier’s 
claims, but, because we agree that Lanier has failed to state a claim, we affirm the 
district court’s dismissal of the claims. To the extent Lanier alleges that the 
requirement that the securities information processor receive data no later than 
any other customer arises from the incorporation of SEC regulations into the 
contract, his interpretation conflicts with the SEC’s own interpretation of those 
regulations, and, because adopting his interpretation would create an obstacle to 
Congress’ intent to create a national market system regulated by the SEC, 
Lanier’s claims are preempted. Insofar as Lanier asserts that his claims derive 
from a self‐imposed promise made by the Appellees in the contracts, that 
assertion has no basis in the text of the contracts and thus fails to state a claim. To 
the extent that Lanier argues that the SEC has interpreted the obligations 
imposed on Appellees by statute or regulation incorrectly, any such argument 
must be exhausted before the SEC before it can be adjudicated by a court. 
                     
       AFFIRMED.
                                                            
                                             
             MICHAEL T. LEWIS, SR. (Pauline Shuler Lewis, on the brief), Lewis and 
             Lewis, Oxford, Mississippi, for Plaintiff‐Appellant. 
 
             DOUGLAS R. COX (Scott P. Martin, Michael R. Huston, Alex Gesch, on 
             the brief), Gibson, Dunn & Crutcher LLP, Washington, D.C., for 
             Defendants‐Appellees NASDAQ OMX BX Inc., NASDAQ OMX 
             Group, Inc., NASDAQ OMX PHLX LLC, and The Nasdaq Stock 
             Market, LLC. 
 
             Douglas W. Henkin, Baker Botts LLP, New York, New York, for 
             Defendants‐Appellees New York Stock Exchange LLC, NYSE ARCA 
             Inc., and NYSE MKT LLC. 
              
             Paul E. Greenwalt, III, Schiff Hardin LLP, Chicago, Illinois for 
             Defendants‐Appellees C2 Options Exchange, Incorporated and 
             Chicago Board Options Exchange, Inc. 
              
             Seth L. Levine and Christos G. Papapetrou, Levine Lee LLP, New 
             York, New York, for Defendant‐Appellee Chicago Stock Exchange Inc. 
              
             Charles E. Dorkey, III, Dentons US LLP, New York, New York, for 
             Defendant‐Appellee National Stock Exchange, Inc. 
              
             James A. Murphy and Theodore R. Snyder, Murphy & McGonigle, 
             P.C., New York, New York, Joseph Lombard, Murphy & McGonigle, 
             P.C., Washington, D.C., for Defendants‐Appellees BATS Exchange, 


                                            
                                            
            Inc., BATS Y‐Exchange, Inc., EDGA Exchange Inc., EDGX Exchange 
            Inc., ISE Gemini, LLC, and International Securities Exchange, LLC. 
             
            Michael D. Blanchard and Christopher Wasil, Morgan, Lewis & 
            Bockius LLP, Hartford, Connecticut, for Defendant‐Appellee Box 
            Options Exchange LLC. 
             
            David John Ball, Michael Craig Hefter, and Mark N. Mutterperl, 
            Bracewell & Guiliani LLP, New York, New York, for Defendant‐
            Appellee Miami International Securities Exchange, LLC.
             
GERARD E. LYNCH, Circuit Judge: 
 
     Plaintiff‐Appellant Harold Lanier subscribes to data feeds through which 

the Defendants‐Appellees Securities Exchanges (“the Exchanges”) provide 

information about securities traded on the Exchanges to an exclusive securities 

information processor (“Processor”) pursuant to a plan approved by the 

Securities and Exchange Commission (“SEC”). The Processor consolidates the 

data and makes it available to subscribers (“Subscribers”). See 15 U.S.C. § 

78c(a)(22)(B) (defining the term “exclusive processor”); id. § 78k‐1(b) (setting 

forth rules governing securities information processors). Lanier filed three 

materially identical lawsuits in the United States District Court for the Southern 

District of New York on behalf of himself and others similarly situated 

(collectively “the Complaints”), alleging that the Exchanges had breached their 

contracts with him by providing preferentially fast access to the so‐called 
                                          5 
                                            
“Preferred Customers,” who purchase data and receive it from an Exchange 

directly via its proprietary feed. The Exchanges moved to dismiss and the district 

court (Katherine B. Forrest, J.) granted the motion, dismissing all of the 

Complaints in one opinion. The district court held that it lacked subject matter 

jurisdiction and that, in any event, Lanier’s factual allegations were insufficient 

to state a claim. See Lanier v. BATS Exch., Inc., 105 F. Supp. 3d 353 (S.D.N.Y. 2015). 

Lanier appealed in each case, and we resolve all three appeals together in this 

opinion.1  

              We affirm the district court’s decision to grant the Exchanges’ motion to 

dismiss but for somewhat different reasons than those expressed by the district 

court. We conclude that the court erred in holding that it lacked subject matter 

jurisdiction to consider Lanier’s breach of contract claims, but affirm the 

dismissal of the Complaints for failure to state a claim. Lanier has not plausibly 

alleged that the Exchanges violated any contractual obligation by simultaneously 

sending data to both the Processor and the Preferred Customers that is received 

earlier by the Preferred Customers. To the extent that Lanier alleges that such a 


                                                            
1    Unless otherwise noted, references to the Joint Appendix are to the Joint 
Appendix filed in No. 15‐1700.  

                                                               6 
                                                                 
contractual obligation arises from the incorporation of SEC regulations into the 

contracts, his claims are preempted because Lanier’s interpretation conflicts with 

the SEC’s interpretation and stands as an obstacle to the accomplishment of 

congressional purposes. To the extent that Lanier alleges that the Exchanges 

undertook self‐imposed contractual obligations, distinct from their regulatory 

obligations, to ensure that market data is not received by any customer before it 

is received by the Processor, that claim fails because it has no basis in the text of 

the contracts. To the extent that Lanier argues that the SEC has interpreted the 

Exchanges’ obligations under the Exchange Act or SEC regulations incorrectly, 

any such argument must first be administratively exhausted before the SEC 

before it can be considered by this Court.              

                                   BACKGROUND 

      National securities exchanges, like the defendants in this case, must 

register with the SEC, and, if approved by that agency, they become self‐

regulatory organizations (“SROs”). See 15 U.S.C. §§ 78f(a), 78c(a)(26). SROs 

exercise considerable authority, subject to SEC approval, oversight, and possible 

revocation of SRO status. See, e.g., id. §§ 78f(b)(5), 78k‐1(a)(3)(B); see also DL 

Capital Grp., LLC v. Nasdaq Stock Mkt., Inc., 409 F.3d 93, 95 (2d Cir. 2005). The SEC 


                                            7 
                                              
may not register a national securities exchange unless it finds that the “rules of 

the exchange are designed . . . to protect investors and the public interest; and are 

not designed to permit unfair discrimination between customers, issuers, 

brokers, or dealers . . . .” 15 U.S.C. § 78f(b)(5).  

       One duty of the Exchanges is to distribute market data about the trades of 

securities made on their platforms. In 1975, Congress amended the Exchange Act 

to regulate market information by requiring the creation of a national market 

system “linking [] all markets for qualified securities through communication 

and data processing facilities.” 15 U.S.C. § 78k‐1(a)(1)(D). Thus, “market 

information, at least since 1975, has been subject to comprehensive regulation 

under the Exchange Act.” Regulation of Market Information Fees and Revenues, 

64 Fed. Reg. 70613‐01, 70615 (Dec. 17, 1999); see also Securities Act Amendments 

of 1975, H.R. Conf. Rep. No. 94‐229, reprinted in 1975 U.S.C.C.A.N. 321. 

       To accomplish that objective, Congress authorized the SEC “by rule or 

order, to authorize or require [SROs] to act jointly with respect to matters as to 

which they share authority under this chapter in planning, developing, 

operating, or regulating a national market system.” 15 U.S.C. § 78k‐1(a)(3)(B). 

The SEC is authorized to impose rules “as necessary or appropriate in the public 


                                              8 
                                                
interest, for the protection of investors,” or otherwise in furtherance of the 

statute’s purpose, id. § 78k‐1(c)(1), to ensure that investors “may obtain on terms 

which are not unreasonably discriminatory . . . information with respect to” 

securities transactions “as is published or distributed by any [SRO],” id. § 78k‐

1(c)(1)(D). SROs are required to comply with the SEC’s rules and regulations 

regarding distribution of “information with respect to quotations for or 

transactions in any security other than an exempted security.” Id. § 78k‐1(c)(1). 

      The SEC adopted Regulation NMS in 2005 “to modernize and strengthen 

the national market system (‘NMS’) for equity securities.” Regulation NMS, 70 

Fed. Reg. 37496, 37496 (June 29, 2005) (codified at 17 C.F.R. § 242.600 et seq.). 

Regulation NMS amended and updated regulations that had governed 

distribution of market data through joint plans since 1975. See id. at 37503. 

      Every exchange that trades NMS securities must file a transaction 

reporting plan (“NMS Plan”) with the SEC for its approval. See 17 C.F.R. 

§ 242.601. The proposed NMS Plan must include “[t]he terms and conditions 

under which brokers, dealers, and/or self‐regulatory organizations will be 

granted or denied access” and the fees the Exchanges will charge, among many 




                                           9 
                                             
other requirements. Id. §§ 242.608(a)(5)(i), (ii). With respect to the dissemination 

of data, Regulation NMS provides:    

             Every national securities exchange on which an NMS 
             stock is traded and national securities association shall 
             act jointly pursuant to one or more effective national 
             market system plans to disseminate consolidated 
             information, including a national best bid and national 
             best offer, on quotations for and transactions in NMS 
             stocks. Such plan or plans shall provide for the 
             dissemination of all consolidated information for an 
             individual NMS stock through a single plan processor. 
 
Id. § 242.603(b). Further, the quotation and transaction information must be 

distributed “on terms that are not unreasonably discriminatory.” Id. 

§ 242.603(a)(2). After the NMS Plan is approved by the SEC, each SRO “shall 

comply with the terms of any effective national market system plan of which it is 

a sponsor or a participant.” Id. § 242.608(c). 

      Each NMS Plan designates a Processor, which collects data from each 

participating exchange, consolidates the data, calculates the “national best bid 

and offer” (“NBBO”) and updates “last sale” information for each security, and 

then disseminates that data via a subscriber feed. As relevant to this appeal, the 

Exchanges have created four NMS Plans, pursuant to which the Exchanges 




                                          10 
                                            
distribute market data to Subscribers.2 Subscribers, such as Lanier, gain access to 

market data via the Processors by signing contracts (“Subscriber Agreements”) 

with the Exchanges. The Subscriber Agreements incorporate by reference the 

SEC Rules, the Exchange Act, and the relevant NMS Plan.  

              Exchanges are also authorized to “distribute their own data 

independently” as long as they also continue to provide data through the 

Processor pursuant to an NMS Plan. Regulation NMS, 70 Fed. Reg. at 37503; see 

id. at 37567 n.638. An Exchange “that distributes information with respect to 

quotations for or transactions in an NMS stock to a securities information 

                                                            
2    The four plans are: (1) The CTA Plan, which covers transactions for securities 
listed on stock exchanges other than NASDAQ; (2) The CQ Plan, for the 
Consolidated Tape System, which covers quotes for securities listed on stock 
exchanges other than NASDAQ; (3) The Joint Self‐Regulatory Organization Plan 
Governing the Collection, Consolidation and Dissemination of Quotation and 
Transaction Information for NASDAQ‐listed Securities Traded on Exchanges on 
an Unlisted Trading Privilege Basis, also called the “NASDAQ UTP Plan,” which 
covers transactions and quotes for securities listed on NASDAQ; and (4) the 
OPRA Plan, for the Options Price Reporting Authority (“OPRA”) System, which 
covers transactions and quotes for exchange‐listed options. The SEC has 
approved all of those Plans. See Exchange Act Release No. 34‐10787, 39 Fed. Reg. 
17,799 (May 20, 1974) (CTA Plan); Exchange Act Release No. 34‐15009, 43 Fed. 
Reg. 34,851 (Aug. 7, 1978) (CQ Plan); Exchange Act Release No. 34‐28146, 55 Fed. 
Reg. 27,917 (July 6, 1990) (NASDAQ UTP Plan); Exchange Act Release No. 34‐
17638, 1981 WL 36678 (Mar. 18, 1981) (OPRA Plan).  

                                                               11 
                                                                 
processor, broker, dealer, or other persons shall do so on terms that are not 

unreasonably discriminatory.” 17 C.F.R. § 242.603(a)(2). Thus consumers who 

purchase access to the proprietary data feeds, referred to in the Complaints as 

“Preferred Customers,” can access market data directly from an Exchange 

through a premium distribution channel, rather than as a subscriber to a 

consolidated feed transmitted through a Processor. 

              Lanier’s Complaints allege, and we accept as true for purposes of this 

appeal, that the Exchanges disseminate the same market data they send to the 

Processor directly to the Preferred Customers through proprietary feeds for 

higher fees, which bring substantial revenue to the Exchanges.3 Due to the size of 

the connection’s capacity/bandwidth, the transfer protocol, and the physical co‐

location of the Preferred Customers’ servers near the Exchange server 

transmitting the data,4 the Preferred Customers receive data as quickly as one 
                                                            
3    Lanier alleges that the revenue from the provision of market data constitutes as 
much as 20% of the total revenue of the NYSE and NASDAQ. 

4    “Co‐location is a service offered by trading centers that operate their own data 
centers and by third parties that host the matching engines of trading centers. 
The trading center or third party rents rack space to market participants that 
enables them to place their servers in close physical proximity to a trading 
center’s matching engine.” Concept Release on Equity Market Structure, 75 Fed. 
Reg. 3594‐01, 3610 (Jan. 21, 2010). 

                                                               12 
                                                                 
microsecond after data is sent. It can take 1500 microseconds for the same data to 

arrive at the Processor, and an even longer delay before the data reaches 

Subscribers. The Preferred Customers are advantaged by the speed at which they 

receive market data because they receive data faster than the Subscribers, who 

consequently trade on stale data, and the Exchanges profit by charging 

additional fees for the speed advantage they sell to Preferred Customers.  

      In adopting Rule 603 as part of Regulation NMS, the SEC specifically noted 

that the Regulation did not require that the receipt of data by end‐users be 

synchronized. Rather, the SEC explained that Rule 603 prohibited an Exchange 

“from transmitting data to a vendor or user any sooner than it transmits the data 

to [the P]rocessor.” Regulation NMS, 70 Fed. Reg. at 37567 (emphasis added). 

Consistent with that pronouncement, the SEC has approved tools – including the 

use of proprietary, unconsolidated feeds and co‐location – that deliver data to 

Preferred Customers faster than to users of the Processor even where the data is 

transmitted at the same time. See, e.g., Self‐Regulatory Organizations; New York 

Stock Exchange LLC; Order Approving Proposed Rule Change To Establish Fees 

for NYSE Trades, 74 Fed. Reg. 13293‐01, 13,294 & n.7 (Mar. 26, 2009); Self‐

Regulatory Organizations; NYSE Amex LLC; Order Approving a Proposed Rule 


                                         13 
                                           
Change Amending Its Price List To Reflect Fees Charged for Co‐Location 

Services, 75 Fed. Reg. 59299‐02, 59300 (Sept. 27, 2010). 

                                                               DISCUSSION 

              Lanier filed the Complaints alleging breach of contract claims and related 

state‐law claims on behalf of a putative class of subscribers on the basis of 

diversity‐of‐citizenship jurisdiction, 28 U.S.C. § 1332(d)(2). Lanier alleges that the 

Exchanges breached their contracts because Preferred Customers receive market 

data up to 1,499 microseconds faster than Subscribers. The Exchanges filed 

consolidated motions to dismiss all of the claims pursuant to Federal Rules of 

Civil Procedure 12(b)(1) and 12(b)(6). The district court granted the motions, 

holding that it lacked subject‐matter jurisdiction because Lanier’s claims are 

preempted, and that even if it considered the merits of the Complaints, Lanier 

failed to state a claim that the Exchanges had breached their contracts.5           


                                                            
5    The district court stated that “whether this Court has subject matter jurisdiction 
over Lanier’s claims depends on whether those claims have been preempted by 
the Exchange Act and various regulations promulgated thereunder,” J.A. 272‐
273, and, concluding that the claims were preempted, held that it “lack[ed] 
subject matter jurisdiction over this action,” J.A. 281. Preemption, however, is a 
defense that goes to the merits of a claim, not to subject matter jurisdiction. See, 
e.g., Am. Airlines, Inc. v. Wolens, 513 U.S. 219, 228 (1995) (considering the question 
of preemption of a breach of contract claim as a question on the merits, not one of 
                                                                   14 
                                                                     
              As a threshold matter, we must first satisfy ourselves that we have subject 

matter jurisdiction. We hold that we do. But having considered Lanier’s 

allegations, we conclude that he has failed to state a claim on which relief can be 

granted. Lanier’s interpretation of what the Subscriber Agreements require is, 

depending on how his claims are construed, preempted by the SEC’s own 

interpretation of these same obligations, unsupported by the text of the contracts, 

or must be exhausted before the SEC before it can be addressed by the courts. 

I.             Subject Matter Jurisdiction   

              The Exchanges argue that the district court lacked subject matter 

jurisdiction because Lanier was required to seek SEC review of his claims first 

and then appeal any adverse decision directly to the court of appeals, rather than 

filing the suit in the district court.6 A district court lacks subject matter 

jurisdiction to hear claims where Congress creates a comprehensive regulatory 


                                                                                                                                                                                                
subject matter jurisdiction). Moreover, we note that when a district court 
determines it lacks jurisdiction, it should dismiss the case and should not, as the 
district court did here, proceed to the merits. See Steel Co. v. Citizens for a Better 
Env’t, 523 U.S. 83, 94 (1998). The Exchanges do not argue otherwise.  

6    This argument about subject matter jurisdiction differs from the preemption 
argument adopted by the district court and rejected by us in note 5, supra, and 
was not addressed below.  

                                                                                             15 
                                                                                               
scheme from which it is fairly discernible that Congress intended that agency 

expertise would be brought to bear prior to any court review.7  

              Determining whether Congress implicitly precluded federal district court 

jurisdiction over a claim prior to administrative review involves a two‐step 

analysis. First, “we must . . . determine whether it is fairly discernible from the 

text, structure, and purpose of the securities laws that Congress intended the 

SEC’s scheme of administrative and judicial review to preclude district court 

jurisdiction.” Tilton v. Sec. & Exch. Comm’n, 824 F.3d 276, 281 (2d Cir. 2016) 

(internal quotation marks omitted). Second, “[i]f we conclude that the SEC’s 

scheme precludes district court jurisdiction, we must then decide whether the 

appellant[‘s] . . . claim is of the type Congress intended to be reviewed within 

th[e] statutory structure.” Id. (internal quotation marks omitted). 

              That second step is guided by the three so‐called Thunder Basin factors. See 

id.; Thunder Basin Coal Co. v. Reich, 510 U.S. 200, 207, 209 (1994). 

                                                            
7    The issue of whether the subject matter jurisdiction of district courts is stripped 
by a statutory scheme is different from the issue of whether a plaintiff must 
exhaust administrative remedies. Among other distinctions, courts must assure 
themselves of subject matter jurisdiction whether or not the parties raise the 
issue, while exhaustion is a waivable requirement, which we discuss in Section 
II.C, infra. 

                                                               16 
                                                                 
Those factors are: (1) whether “‘a finding of preclusion could foreclose all 

meaningful judicial review’”; (2) whether the suit is “‘wholly collateral to a 

statute’s review provisions’”; and (3) whether the claims are “‘outside the 

agency’s expertise.’” Tilton, 824 F.3d at 281, quoting Thunder Basin, 510 U.S. at 

212‐13. Affirmative answers to these three questions “instruct us to ‘presume’ 

that a claim is not confined to administrative channels.” Id.                         

      We need not address the first step of the Tilton analysis – whether the 

SEC’s scheme of administrative and judicial review evidences an intent to 

preclude district court jurisdiction of at least some claims – because, assuming 

arguendo that it does, Lanier’s contract claims are not the type that Congress 

intended to be reviewed within the statutory structure under the second step of 

the Tilton analysis. 

      A.     Wholly Collateral  

      We find it convenient to begin with the “wholly collateral” factor, and 

postpone consideration of the “foreclosing judicial review” factor until after 

consideration of the other factors. A claim is wholly collateral if it is not 

“procedurally intertwined” with an ongoing administrative proceeding. Tilton, 

824 F.3d at 288. The “procedurally intertwined” inquiry is not relevant to this 


                                           17 
                                             
case as there is no proceeding currently pending before the SEC. Although we 

have not expressly adopted the view that a claim must also not be substantively 

intertwined with the merits dispute of an ongoing proceeding (or a proceeding 

that could be brought before the agency) to be wholly collateral, we assume 

arguendo that this approach also applies.8 

              Lanier’s contract claims are not substantively intertwined with the merits 

of an issue that, under the statute’s review provisions, must first be heard by the 

SEC.   The Exchange Act provides a scheme for judicial review of certain SEC 

decisions: “[a] person aggrieved by a final order of the Commission . . . may 

obtain review of the order in the United States Court of Appeals . . . by filing in 

such court, within sixty days after the entry of the order, a written petition 

requesting that the order be modified or set aside in whole or in part,” 15 U.S.C. 

§ 78y(a)(1) (emphasis added), and “[a] person adversely affected by a rule of the 


                                                            
 In Tilton we did not expressly adopt the approach “that a claim is not wholly 
8 

collateral to an administrative proceeding only if it is substantively intertwined 
with the merits dispute that the proceeding was commenced to resolve,” and 
instead applied only the approach “that a claim is not wholly collateral if it has 
been raised in response to, and so is procedurally intertwined with, an 
administrative proceeding—regardless of the claim’s substantive connection to 
the initial merits dispute in the proceeding.” Tilton, 824 F.3d at 287 (emphasis in 
original); see id. at 288‐89. Nevertheless, we assume arguendo that both standards 
apply because the same result holds with respect to both standards. 
                                                               18 
                                                                 
Commission . . . may obtain review of this rule in the United States Court of 

Appeals . . . by filing in such court, within sixty days after the promulgation of 

the rule, a written petition requesting that the rule be set aside,” id. § 78y(b)(1) 

(emphasis added). But the breaches of contract that Lanier alleges are not 

justiciable by “final order[s] of the [SEC],” id. § 78y(a)(1), nor are they “rule[s] of 

the [SEC],” id. § 78y(b)(1), and are thus wholly collateral to the statute’s review 

provisions. Two Supreme Court cases support our conclusion.  

      In American Airlines, Inc. v. Wolens, the plaintiffs alleged that American 

Airlines breached its contracts with frequent flyer program participants by 

imposing certain retroactive modifications to the program. 513 U.S. 219, 225 

(1995). American Airlines argued that the plaintiffs’ claims had to be brought 

before the Department of Transportation “as the exclusively competent monitor 

of the airline’s undertakings” under the Airline Deregulation Act’s (“ADA”) 

review provision. Id. at 230. The Supreme Court disagreed and explained that, in 

enacting the ADA, “lawmakers indicated no intention to establish, 

simultaneously, a new administrative process for DOT adjudication of private 

contract disputes.” Id. at 232. The Court distinguished between contract 

obligations and obligations imposed by law because “[a] remedy confined to a 


                                           19 
                                             
contract’s terms simply holds parties to their agreements.” Id. at 229. The Court 

found it relevant that an apparatus that required administrative review by the 

DOT would “channel into federal courts the business of resolving, pursuant to 

judicially fashioned federal common law, the range of contract claims,” and 

concluded that Congress could not plausibly be understood to have intended 

that result. Id. at 232. In reaching that conclusion, the Court also relied on the 

ADA’s saving clause and on the fact that the DOT had not construed its role as 

including the resolution of contract disputes. Id. at 232‐33. 

      Like the ADA, the Exchange Act demonstrates no intention to establish an 

administrative process for the SEC to adjudicate private contract disputes. And 

like the plaintiffs in Wolens, Lanier seeks to pursue a private contract claim. The 

Exchange Act, like the ADA, includes a saving clause stating that “the rights and 

remedies provided by this chapter shall be in addition to any and all other rights 

and remedies that may exist at law or in equity.” 15 U.S.C. § 78bb(a)(2). And like 

the DOT, the SEC has not construed its role to include adjudicating private 

contract disputes. See, e.g., Application of the Am. Stock Exch., Inc., Exchange Act 

Release No. 42312, 54 SEC Docket 491, 2000 WL 3804, at *4‐5 (Jan. 4, 2000) 

(declining to consider the appeal of a dispute between the participants in an 


                                          20 
                                            
NMS Plan concerning their share of the annual revenue because it involved “an 

ordinary commercial dispute” which is “fundamentally a contract dispute” 

better suited for resolution in the courts). Wolens thus supports our conclusion 

that the resolution of contract law claims, at least those involving self‐imposed 

undertakings separate and apart from the SEC’s regulations, is not reserved 

exclusively to the SEC.  

      Similarly, in Free Enterprise Fund, the Supreme Court held that the district 

court had subject matter jurisdiction to consider the plaintiffs’ constitutional 

challenge to the creation of the Public Company Accounting Oversight Board. 

Free Enter. Fund v. Pub. Co. Accounting Oversight Bd., 561 U.S. 477, 491 (2010). 

Rejecting the government’s argument that the plaintiffs were required to first 

seek review by the SEC, the Supreme Court explained that judicial review was 

not precluded because 15 U.S.C. § 78y “provides only for judicial review of [SEC] 

action” and the plaintiffs’ challenge was “collateral” to any SEC orders or rules, 

which could be reviewed within the regulatory structure. Id. at 490. That analysis 

is equally applicable to this case, and supports our conclusion that Lanier’s 

contract claims are wholly collateral. 




                                          21 
                                            
      Relying principally on Altman v. SEC and similar cases, the Exchanges 

argue that we have previously required plaintiffs bringing constitutional claims 

related to SEC regulations to first seek review before the SEC. See Altman v. SEC, 

687 F.3d 44, 46 (2d Cir. 2012). But Altman addressed the jurisdiction of a district 

court to hear challenges to SEC sanctions imposed on members; we held that an 

attorney who sought review of an SEC order sanctioning him by imposing a 

lifetime ban on practicing before the SEC must seek review according to the 

statutory procedure (that is, before the SEC and then in the court of appeals). 687 

F.3d at 45‐46. Although the plaintiff’s claim included a constitutional challenge, it 

essentially amounted to a challenge to the manner in which the agency has 

enforced its own rules and accordingly bears little resemblance to this case. 

      B.     Agency Expertise 

      Questions of contract interpretation and breach are outside the SEC’s 

competence and expertise and are of a kind “which the courts are at no 

disadvantage in answering.” Free Enter. Fund, 561 U.S. at 491. In Free Enterprise 

Fund the Court explained that the plaintiffs’ claims were “outside the [SEC’s] 

competence and expertise,” because they did not require a technical 

understanding of the industry or considerations of agency policy, and involved 


                                         22 
                                           
“standard questions of administrative law, which the courts are at no 

disadvantage in answering.” Id. The same is true here. Contract law is not a 

subject about which the agency has particular expertise, and the interpretation of 

contracts is squarely within the core competency of the judiciary. Therefore, this 

factor also supports the conclusion that the district court had subject matter 

jurisdiction.9  

              C.             Meaningful Judicial Review 

              Whether as a practical matter a party will be able to obtain meaningful 

judicial review if the district court does not have subject matter jurisdiction also 


                                                            
9    That conclusion is fully consistent with our recent decision in Tilton, in which 
we explained that the Supreme Court has “adopted a broader conception of 
agency expertise in the jurisdictional context” that includes situations in which 
“an agency may bring its expertise to bear” indirectly “by resolving 
accompanying statutory claims that it ‘routinely considers,’ and which ‘might 
fully dispose of the case’ in the appellants’ favor.” Tilton, 824 F.3d at 289, 290, 
quoting Elgin v. Dep’t of Treasury, 132 S. Ct. 2126, 2140 (2012). Under Tilton, the 
fact that a particular claim is not within the agency’s expertise does not 
necessarily open the doors to federal district court, for example if such claim is 
raised in the context of an adjudication in which other intertwined issues are in 
the expertise of the agency. Unlike in Tilton, however, there is no argument in 
this case that any proceeding before the SEC on a matter within the expertise of 
the SEC could fully resolve this case in Lanier’s favor. 

 

                                                               23 
                                                                 
weighs in favor of finding that the court had jurisdiction in this case. See Thunder 

Basin Coal Co., 510 U.S. at 214. Lanier argues that he principally seeks monetary 

damages and, as we have previously acknowledged, “the administrative review 

provisions of the [Exchange] Act do not provide for money damages.” Barbara v. 

N.Y. Stock Exch., Inc., 99 F.3d 49, 57 (2d Cir. 1996), abrogated on other grounds by 

Merrill Lynch, Pierce, Fenner & Smith Inc. v. Manning, 136 S. Ct. 1562 (2016); cf. 

Citadel Sec. LLC, Exchange Act Release No. 78340, at *10‐11 (July 15, 2016) 

(explaining that the “civil money penalties that the [SEC] is authorized to seek” 

and “disgorgement” are not the same as damages).  

      The Exchanges argue that Lanier has an avenue open for administrative 

review of his claims, 17 C.F.R. § 242.608(d), which would result in a final order, 

and be subject to review in a court of appeals, 15 U.S.C. § 78y(a)(1). But that 

administrative review allows the SEC to “entertain appeals in connection with 

the implementation or operation of any effective national market system plan,” 

17 C.F.R. § 242.608(d), and to the extent that Lanier brings a contract law claim 

that does not arise from such SEC requirements, § 242.608(d) does not encompass 

such a claim. Because it is at the very least unclear whether the statutory 

structure provides Lanier an avenue to have his contract claims heard before the 


                                           24 
                                             
SEC, and because it is clear that the damages to which he would be entitled if he 

prevailed under state contract law are unavailable even if an agency procedure 

was possible, the meaningful judicial review factor also weighs in favor of 

district court jurisdiction. 

        In sum, the Thunder Basin factors weigh decisively in favor of finding that 

the district courts have jurisdiction to hear Lanier’s claims, which are asserted as 

state‐law breach of contract claims. We thus conclude that the district court erred 

in finding that it lacked subject matter jurisdiction.  

II.     Failure to State a Cognizable Contract Claim  

        “We review a district court’s dismissal of a complaint pursuant to Fed. R. 

Civ. P. 12(b)(6) de novo, accepting all factual allegations in the complaint and 

drawing all reasonable inferences in the plaintiff’s favor.” ATSI Commc’ns, Inc. v. 

Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007). “To survive dismissal, the plaintiff 

must provide the grounds upon which his claim rests through factual allegations 

sufficient to raise a right to relief above the speculative level.” Id. (internal 

quotation marks omitted). “[A] court must accept as true all of the allegations 

contained in a complaint,” but need not accept “threadbare recitals of the 




                                           25 
                                             
elements of a cause of action’, supported by mere conclusory statements.” 

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).  

              Lanier argues that the Complaints allege state‐law breach of contract 

claims based on promises made by the Exchanges in the various Subscriber 

Agreements to deliver current market data to Lanier in a “fair” and “non‐

discriminatory” manner, J.A. 117 ¶¶ 1, 3, as promptly as possible. Lanier 

contends that those contract terms prohibit Preferred Customers from receiving 

market data and best price information before the Processor.  

              After considering Lanier’ s arguments, we hold that he has failed to state a 

claim upon which relief can be granted and affirm the dismissal by the district 

court.10 The Complaints may be read as alleging (1) that the Subscriber 

Agreements incorporate the relevant SEC regulations such that violation of the 

regulations also constitutes a breach of Lanier’s contracts; (2) that the Exchanges 

undertook some obligation that is independent of SEC regulations through the 

Subscriber Agreements and that was then breached by the faster provision of 

                                                            
10    Because we affirm the district court’s holding that the complaint should be 
dismissed, we need not reach the Exchanges’ alternative argument that Lanier’s 
damages claims are barred by absolute immunity.  

 

                                                               26 
                                                                 
market data to the Preferred Customers; or (3) that the SEC has misinterpreted its 

own regulations and the Exchange Act in approving practices that enable 

Preferred Customers to receive market data prior to the Processor. To the extent 

that Lanier claims that the obligation to ensure that the Processor receives data 

no later than the Preferred Customers derives from the incorporation by 

reference of SEC regulations, that argument turns on an interpretation of the 

relevant regulations that conflicts with the agency’s own stated interpretation, 

and is thus preempted. To the extent that the Complaints may be read to allege 

that the Exchanges undertook self‐imposed contractual obligations separate from 

their regulatory obligations regarding the dissemination of market data, and thus 

to state a free‐standing breach of contract claim, such allegations are wholly 

conclusory and divorced from the text of the Subscriber Agreements and 

accordingly fail to state a claim for breach of contract. Finally, to the extent that 

Lanier seeks to argue that the SEC has misinterpreted the requirements of the 

Exchange Act or its own regulations, such a claim must first be exhausted before 

the agency.11                                

                                                            
11    We do not decide whether the district court would have subject matter 
jurisdiction over a claim that the SEC has misinterpreted the Exchange Act or the 
SEC requirements if such a claim were brought alone or in direct disagreement 
                                                               27 
                                                                 
              A.             Preemption 
 
              Many of Lanier’s claims for breach of contract are nothing more than 

allegations that the Exchanges have not fulfilled obligations imposed on them by 

SEC regulations. Conflict preemption arises when a state law conflicts with a 

federal statute or a regulation promulgated by a federal agency acting within the 

scope of its congressionally delegated authority. La. Pub. Serv. Comm’n v. F.C.C., 

476 U.S. 355, 368‐69 (1986). “[W]e will find a conflict with preemptive effect only 

in two circumstances [including] . . . when the state law ‘stands as an obstacle to 

the accomplishment and execution of the full purposes and objectives of 

Congress.’” In re Methyl Tertiary Butyl Ether (MTBE) Prods. Liab. Litig., 725 F.3d 65, 

97 (2d Cir. 2013), quoting Arizona v. United States, 132 S. Ct. 2492, 2501 (2012). 

Under those principles, in order to find that Lanier’s claims are preempted, we 

must find both that Lanier’s interpretation of what the SEC regulations require, 


                                                                                                                                                                                                
with an agency action. In this case Lanier brought a contract claim over which 
the district court did have subject matter jurisdiction, and we must consider the 
merits of his claim in order to determine whether it is subject to prior review by 
the SEC. Because we do have subject matter jurisdiction over the contract claim, 
we hold only that to the extent Lanier challenges the SEC’s express interpretation 
of its own regulations, such a claim must be – and was not – exhausted.  

 

                                                                                             28 
                                                                                               
and upon which his claims are predicated, conflicts with the SEC’s own 

interpretation of the same regulations; and that Lanier’s state law interpretation 

would impede congressional objectives. We conclude that there is a conflict that 

would interfere with congressional intent and purposes.  

                             1.             Conflict 

              Turning to the issue of whether there is a conflict, we must first assess 

whether Lanier relies on interpretation of the relevant SEC regulations as 

opposed to the contractual provisions incorporating the NMS Plans.12 Each 

Exchange offers its own standardized subscriber contract, which incorporates the 

applicable NMS Plan by reference. See, e.g., J.A. 159 (“The undersigned . . . 

hereby applies . . . to receive . . . current options last sale information and current 

options quotation information . . . pursuant to a Plan declared effective by the 

[SEC].”) Lanier argues that the Exchanges did not meet their obligations under 

the Plans to provide data in a fair, nondiscriminatory, and prompt manner and 


                                                            
12    It is unclear whether the NMS Plans – which are approved by the SEC – are 
“regulations” in and of themselves. Because, as discussed infra, we conclude that 
the NMS Plans are co‐extensive with Regulation NMS with respect to the 
distribution of data, we need not reach that issue.  

 

                                                               29 
                                                                 
that by breaching those obligations, they breached their contracts with 

Subscribers. But the Plans promise nothing more than the SEC regulations 

require, and thus any state contract interpretation conflicting with the SEC’s 

interpretation of the regulations is subject to preemption. 

              The NMS Plans all include similar, although not identical, language that 

requires data to be distributed in a fair and non‐discriminatory manner (the 

“non‐discriminatory language”).13 The non‐discriminatory language in the NMS 


                                                            
13    The CTA and CQ Plans, which are substantively identical, are used by 
Appellees NYSE and AMEX. Those Plans provide that each network’s 
administrator shall provide for “fair and reasonable terms and conditions” and 
the dissemination of network information “on terms that are not unreasonably 
discriminatory.” S.A. 41, 97. The NASDAQ UTP Plan promises that it will collect, 
consolidate, and disseminate data “in a manner designed to assure the prompt, 
accurate and reliable collection, processing and dissemination of information,” 
S.A. 141, and the dissemination of data “in a fair and non‐discriminatory 
manner,” S.A. 142. The OPRA Plan provides that it “shall provide for the 
uniform, nondiscriminatory dissemination of consolidated Options Information, 
on fair and reasonable terms.” S.A. 168. We note that Rule 603 of Regulation 
NMS does not apply to dissemination of options market data under the OPRA 
Plan because Regulation NMS applies only to “NMS stock,” which is defined to 
exclude options. See 17 C.F.R. §§ 242.600(b)(47), 242.603(a). Nonetheless, we see 
no reason why we should analyze Lanier’s claims with respect to the OPRA Plan 
differently than his claims with respect to the other NMS Plans insofar as the SEC 
has approved the OPRA Plan, like the NMS Plans, “as a means of facilitating a 
national market system in accordance with the requirements of Section 11A of 
                                                               30 
                                                                 
Plans mirrors that of Regulation NMS itself, which requires that the Exchanges 

distribute information “on terms that are not unreasonably discriminatory.” 17 

C.F.R. § 242.603(a)(2). “The ‘fair and reasonable’ and ‘not unreasonably 

discriminatory’ requirements in adopted Rule 603(a) are derived from the 

language of Section 11A(c) of the Exchange Act.” Regulation NMS, 70 Fed. Reg. 

at 37567.  

              The NMS Plans also include similar, but again not identical, language that 

requires data to be distributed promptly (the “promptness language”).14 That 

promise of “promptness” also derives from the SEC regulation, which requires 

the Exchanges to file with the SEC a plan for approval which includes “[t]he 

applicable standards and methods which will be utilized to ensure promptness 

of reporting.” 17 C.F.R. § 242.601(a)(2)(v). 
                                                                                                                                                                                                
the Act.” Am. Stock Exch., Inc., Exchange Act Release No. 17638, 22 SEC Docket 
484, 1981 WL 36678, at *1 (Mar. 18, 1981). 

14    The CTA Plan requires that the reporting party “report . . . as promptly . . . as 
practical,” S.A. 22, and the CQ Plan requires the Exchanges to “furnish quotation 
information to the Processor as promptly as possible,” S.A. 87. Under the CQ 
Plan, the Exchanges also agreed to “have as an objective the reduction of the time 
period for furnishing quotation information to the Processor.” S.A. 92. Similarly, 
in the NASDAQ Subscriber Agreement, NASDAQ states that NASDAQ “shall 
endeavor to offer the Information as promptly and accurately as is reasonably 
practicable.” J.A. 165 ¶ 9 (15‐1693). 

                                                                                             31 
                                                                                               
              Because the non‐discriminatory and promptness language of the Plans 

tracks Regulation NMS almost verbatim, we conclude that the Plans are co‐

extensive with that regulation with respect to the timing of the delivery of 

market data. Therefore, allegations that the Exchanges breached the Plans, which 

are incorporated into the terms of their contracts with Lanier, constitute 

allegations that the Exchanges breached the relevant regulations. To the extent 

that Lanier’s theory of breach conflicts with the SEC’s own interpretation of the 

relevant regulations and statutory language, his claims are preempted.15  

              Lanier’s theory of breach of contract relies on the premise that the relevant 

SEC regulations require data to be received by the Processor either prior to, or 

simultaneously with, being received by the Preferred Customers in order to be 

fair, nondiscriminatory, and prompt. That theory has no support in any of the 

SEC’s statements on the issue. To the contrary, the SEC appears to have 

interpreted these requirements to mean that data must be sent by the Exchanges 

at the same time, not received simultaneously, as Lanier urges. In the Regulation 

NMS adopting release, the SEC explained: 


                                                            
15  We express no view, however, as to the soundness of the SEC’s statements and 
interpretations at issue here. See infra Part II.C. 

                                                               32 
                                                                 
                             Commenters were concerned . . . that the distribution 
                             standards would prohibit a market from distributing its 
                             data independently on a more timely basis than it 
                             makes available the “core data” that is required to be 
                             disseminated through a Network processor. . . . 
                             Adopted Rule 603(a) will not require a market center to 
                             synchronize the delivery of its data to end‐users with 
                             delivery of data by a Network processor to end‐users. 
                             Rather, independently distributed data could not be 
                             made available on a more timely basis than core data is 
                             made available to a Network processor. Stated another 
                             way, adopted Rule 603(a) prohibits an SRO or broker‐
                             dealer from transmitting data to a vendor or user any 
                             sooner than it transmits the data to a Network 
                             processor.16 
 
Regulation NMS, 70 Fed. Reg. at 37567 (footnotes omitted) (emphasis added). 

That interpretation has been affirmed by later SEC releases and enforcement 

actions. See Concept Release on Equity Market Structure, 75 Fed. Reg. 3594‐01, 

3611 (Jan. 21, 2010) (hereinafter “Concept Release”) (“When it adopted 

Regulation NMS in 2005, the Commission did not require exchanges . . . to delay 


                                                            
  “Core data for each NMS security consists of three things: (1) last sale reports, 
16 

which include the price at which the latest sale of the security occurred, the size 
of the sale and the exchange where it took place; (2) the current highest bid and 
lowest offer for the security, along with the number of shares available at those 
prices, at each exchange; and (3) the ‘national best bid and offer,’ or NBBO, 
which are the highest bid and lowest offer currently available in the country and 
the exchange(s) where those prices are available.” NetCoalition v. SEC, 615 F.3d 
525, 529 (D.C. Cir. 2010). “The terms ‘core’ and ‘non‐core’ are SEC creations.” Id. 
at 529 n.3. 
                                                               33 
                                                                 
their individual data feeds to synchronize with the distribution of consolidated 

data, but prohibited them from independently transmitting their own data any 

sooner than they transmitted the data to the plan processors.”(emphasis added)). 

Importantly, the SEC has also indicated that “transmit” in this context means 

“release.” See N.Y. Stock Exch. LLC, & NYSE Euronext, Exchange Act Release 

No. 67857, 104 SEC Docket 2455, 2012 WL 4044880, at *8 (Sept. 14, 2012) 

(explaining that the “[E]xchanges have an obligation under [Regulation NMS] to 

take reasonable steps to ensure—through system architecture, monitoring, or 

otherwise—that they release data . . . through proprietary feeds no sooner than 

they release data to the [] Processor[s], including during periods of heavy 

trading” (emphasis added)).17  

              Thus, through interpretive releases and enforcement actions, the SEC 

appears to have interpreted the non‐discriminatory and promptness language 

                                                            
  The SEC criticized the NYSE for using “internal architecture [that] gave its real‐
17 

time depth‐of‐book proprietary feed a path to customers that was faster than the 
path used to send quotes to the Network Processor. Since the inception of this 
feed in June 2008, NYSE often made its data available to customers sooner than 
NYSE sent data to the Network Processor.” In re New York Stock Exch, Release No. 
67857 at * 2 (emphasis added). Lanier argues that in this language the SEC “made 
it clear that the issue is the entire path from Exchange to processor.” See 
Appellant’s Br. 45. We are not persuaded. Like the portions of the SEC releases 
we quote above, that language also focuses on when market data is sent to a 
Processor, not when it is received. 
                                                               34 
                                                                 
used in the NMS Plans to mean that the Exchanges cannot transmit, release, or 

send information sooner to other users than it sends it to a Processor. In adopting 

that interpretation, the SEC has also necessarily explained what Regulation NMS 

does not require: that the Processor and other users receive the data prior to, or at 

the same time as, Preferred Customers.  

      Further, as Lanier acknowledges, the SEC has approved the Exchanges’ 

use of propriety feeds and co‐location services. See Concept Release, 75 Fed. Reg. 

at 3598. In approving those practices, the SEC expressly acknowledged that 

proprietary feeds and co‐location reduce latency, which is the very conduct 

Lanier claims violates the SEC requirements. See, e.g., Order Approving Proposed 

Rule Change To Establish Fees for NYSE Trades, 74 Fed. Reg. 13293‐01, 13294 & 

n.7 (Mar. 26, 2009) (approving the NYSE proprietary feed while acknowledging 

that it was developed “primarily at the request of traders who are very latency 

sensitive,” that the feed would be used by such traders, and that “[t]he latency 

difference between accessing last sales through the NYSE datafeed or through 

the CTA [Processor] datafeed can be measured in tens of milliseconds.”). In 

regulating co‐location, the SEC acknowledged that “[s]peed matters both in the 

absolute sense of achieving very small latencies and in the relative sense of being 


                                         35 
                                           
faster than competitors, even if only by a microsecond,” and that “[c]o‐location is 

one means to save micro‐seconds of latency.” Concept Release, 75 Fed. Reg. at 

3610. Nonetheless, the SEC found that co‐location services were not inherently 

unfair and discriminatory.  

      Lanier’s interpretation of the NMS Plans, and consequently Regulation 

NMS, would require that the Processors receive data prior to or at the same time 

as the receipt by the Preferred Customers. That interpretation conflicts with the 

SEC’s interpretation and implementation of the same regulations.  

             2.     Obstacle to Congressional Objectives            

      Any interpretation of a contract that would find a breach under state law 

where the SEC would not find a similar breach of the substantively identical 

regulations “stands as an obstacle to the accomplishment and execution of the 

full purposes and objectives of Congress.” In re Methyl Tertiary Butyl Ether 

(MTBE) Prods. Liab. Litig., 725 F.3d at 97 (internal quotation marks omitted). 

“Obstacle analysis . . . precludes state law that poses an ‘actual conflict’ with the 

overriding federal purpose and objective.” Id. at 101, quoting Mary Jo C. v. N.Y. 

State & Local Ret. Sys., 707 F.3d 144, 162 (2d Cir. 2013). “[T]he purpose of 

Congress is the ultimate touchstone.” Wyeth v. Levine, 555 U.S. 555, 565 (2009).  


                                          36 
                                            
      The intent of Congress in promulgating and amending the Exchange Act 

and delegating authority to the SEC for regulation of Exchanges was to support a  

             national system for the clearance and settlement of 
             securities transactions and the safeguarding of 
             securities and funds related thereto, and to impose 
             requirements necessary to make such regulation and 
             control reasonably complete and effective, in order to 
             protect interstate commerce, the national credit, the 
             Federal taxing power, to protect and make more 
             effective the national banking system and Federal 
             Reserve System, and to insure the maintenance of fair 
             and honest markets in such transactions. 
              
15 U.S.C. § 78b (“Necessity for regulation”). In directing the SEC “to use its 

authority under this chapter to facilitate the establishment of a national market 

system for securities,” id. § 78k‐1(a)(2), Congress emphasized that the “securities 

markets are an important national asset which must be preserved and 

strengthened,” id. § 78k‐1(a)(1)(A) (emphasis added). Congress also made clear 

that the Exchanges and Processors must follow the rules and regulations of the 

SEC. See id. §§ 78f(b)(1), 78k‐1(b)(3). 

      From the Exchange Act – which focuses on the need to create a national 

market system – we can infer that Congress intended for the regulations 

governing national securities exchanges and securities information processors to 

be uniform. Allowing conflicting judicial interpretation of the SEC requirements 
                                           37 
                                             
pursuant to state contract law would stand as an obstacle to the uniformity that 

Congress intended to create for the national market system. Therefore, to the 

extent that Lanier alleges that the SEC regulations require data to be received by 

the Processor no later than by any other recipient, Lanier’s interpretation 

conflicts with the SEC’s interpretation and would undermine Congress’s intent 

to create uniform rules for governing the national market system. Even uniform 

state‐law interpretations of the regulations that differ from the meaning intended 

by the SEC would defeat Congress’s intent that the SEC, with its expertise in the 

operation of the securities markets, make the rules regulating those markets. 

Accordingly, Lanier’s conflicting interpretation of the contracts is preempted.18


                                                            
  Lanier also argues that the district court took improper judicial notice of a book 
18 

called Flash Boys by Michael Lewis (who is not related to Lanier’s counsel, who 
has a similar name), and thus erroneously interpreted his complaint as mirroring 
an argument allegedly made in the book that it is improper for the Preferred 
Customers to receive data before it is received by the subscribers to the 
Processor’s feed. Although the district court did mention the existence of the 
book in the opening of its opinion in this case, it did not take judicial notice of the 
book or rely on the book as evidence. See Fed. R. Evid. 201. Moreover, it is clear 
from the district court’s opinion that the court correctly understood the 
Complaints to allege that the data was received by Preferred Customers before 
the Processor, not simply that the Preferred Customer received the data before the 
end users who subscribe to Processor feeds. The district court’s reference to Flash 
Boys provides no basis for finding error in the district court’s opinion. In any 
event, our own analysis of Lanier’s claim has nothing to do with the book and 
deals exclusively with the claim as presented in the Complaints. 
                                                               38 
                                                                 
              B.             Failure to Allege a Breach of Contract     

              In theory, a breach of contract claim premised on failure to fulfill 

contractual obligations independent of the obligations imposed by a regulatory 

scheme could be brought against the Exchanges in federal court.19 See, e.g., 

Wolens, 513 U.S. at 228 (noting that the regulatory scheme did not “shelter 

airlines from suits alleging no violation of state‐imposed obligations, but seeking 

recovery solely for the airline’s alleged breach of its own, self‐imposed 

undertakings”). Nonetheless, to the extent that the Complaints can be construed 

to assert a claim based on contract terms other than the terms of the incorporated‐

by‐reference regulations, they still fail to state a claim for breach of contract.  

              Any contention that Preferred Customers may not receive the 

unconsolidated data prior to the Processor has no basis in the terms of the 

Subscriber Agreements. Lanier identifies no language in the Subscriber 

Agreements that makes any promise as to the timing of the receipt of 

unconsolidated data by the Processor, the subscribers, or the Preferred 

Customers. Cf. United Steelworkers of Am., AFL‐CIO‐CLC v. Rawson, 495 U.S. 362, 

374 (1990) (“If an employee claims that a union owes him a more far‐reaching 

                                                            
  Assuming, of course, that the Exchanges are not immune from Lanier’s suit, an 
19 

issue that we do not reach in this appeal. 
                                                               39 
                                                                 
duty [than imposed by federal law], he must be able to point to language in the 

collective‐bargaining agreement specifically indicating an intent to create 

obligations enforceable against the union by the individual employees.”). Rather, 

Lanier points to language in the NMS Plans and Regulation NMS requiring fair, 

nondiscriminatory, and prompt distribution of data through a single plan 

processor, which, as we have explained, the SEC has interpreted to impose 

requirements on when data is sent to different customers, not when it is 

received.20 

              Lanier further argues that an obligation to ensure that market information 

is received by the Processor simultaneously with its receipt by the Preferred 

Customers may be inferred because “[i]n a contract for delivery of perishable 

products, the parties must choose a relevant time and place at which to judge 

contract performance,” and “[i]n this case, the relevant time is the microsecond 

the market data arrives at the relevant place, the input jacks of the Processor.” 

Appellant’s Br. 35. But such an inference cannot be drawn from the language of 


                                                            
 To the extent that the NMS Plans themselves may be considered a voluntary 
20 

undertaking of an obligation separate from the regulatory requirements – 
because the Exchanges create the Plans and submit the Plans to the SEC for 
approval – the Plans, as discussed previously, are co‐extensive with Regulation 
NMS with respect to the timing of data delivery. 
                                                               40 
                                                                 
the contracts, which require only that the Exchanges deliver data in a manner 

consistent with the Plans, and indeed disclaim liability for the untimely delivery 

of data.21 That is all the more clear because Lanier’s interpretation of the word 

“delivery” conflicts with the agency’s own interpretation.  

              Similarly, Lanier’s contention that the Subscriber Agreements include a 

promise that the Processor will be the “single source” of the NBBO, Appellant’s 

Br. 42, is wholly conclusory and is not supported by the text of the agreements. 

The only support Lanier provides for this allegation is the NMS Adopting 

Release, which emphasized that “[o]ne of the strengths of the U.S. equity markets 

and the NMS is that the trading interests of all types and sizes of investors are 

integrated, to the greatest extent possible, into a unified market system.” 

Regulation NMS, 70 Fed. Reg. at 37511. Because no factual allegations in the 

Complaints support Lanier’s contention that the Exchanges contracted in the 

Subscriber Agreements to provide the NBBO only through a single source (the 

Processor), the Complaints fail to state a claim for breach of any such obligation. 

                                                            
  The sole exception to this statement is the NASDAQ contract, which provides 
21 

in its disclaimer that “NASDAQ shall endeavor to offer the Information as 
promptly and accurately as is reasonably practicable.” J.A. 165 (15‐1693). Under 
ordinary rules of contract interpretation, that provision, in the circumstances 
presented here, cannot be read as imposing an obligation on NASDAQ to ensure 
that the Processor receives data at the same time as the Preferred Customers. 
                                                               41 
                                                                 
      As Lanier has failed to identify any contractual promise independent of the 

relevant regulations that was breached by the prior receipt of data by Preferred 

Customers, he has failed to state a claim for breach of contract.  

      C.     Exhaustion 

      Finally, to the extent that the Complaints may also be read to allege a 

breach of contract theory that assumes that the implementation or operation of 

the NMS Plans violates the Exchange Act, any such claim must first be 

administratively exhausted before the SEC.  

      “Under the exhaustion rule, a party may not seek federal judicial review of 

an adverse administrative determination until the party has first sought all 

possible relief within the agency itself.” Guitard v. U.S. Sec’y of Navy, 967 F.2d 737, 

740 (2d Cir. 1992). The exhaustion rule “is based on the need to allow agencies to 

develop the facts, to apply the law in which they are peculiarly expert, and to 

correct their own errors. The rule ensures that whatever judicial review is 

available will be informed and narrowed by the agencies’ own decisions.” 

Schlesinger v. Councilman, 420 U.S. 738, 756 (1975).  

      If Lanier believes that the implementation or operation of the NMS Plans  

is inconsistent with his interest he must first seek all possible relief in the SEC. 


                                          42 
                                            
Lanier has failed to do so. As the Exchanges concede, Lanier remains free to 

bring his concerns to the attention of the agency. See Appellees’ Br. 32 (“Lanier’s 

central theory is that the Exchanges violated Regulation NMS and the NMS 

Plans. . . . [T]he SEC has authority to adjudicate these allegations.”). Regulation 

NMS provides that the SEC can “entertain appeals in connection with the 

implementation or operation of any effective national market system plan” and 

“[a]ny action taken or failure to act by any person in connection with an effective 

national market system plan . . . shall be subject to review by the [SEC], on its 

own motion or upon application by any person aggrieved thereby.” 17 C.F.R. 

§ 242.608(d). In the proceedings for review, the SEC makes its determination by 

“order,” id § 242.608(d)(3), which, once final, may be reviewed in the court of 

appeals. 15 U.S.C. § 78y(a)(1).22  

              Lanier has the right to seek review before the SEC of any claim that the 

Exchanges have failed to appropriately operate or implement their NMS Plans. 

He has not done so, and accordingly any such claim is not ripe for our review. 

                                                                 

                                                            
22    Lanier argues that exhaustion is not required where the SEC offers no 
meaningful relief. That argument, however, assumes that his claims are free‐
standing breach of contract claims. As discussed supra, to the extent that his 
Complaints may be construed as alleging such a claim, they fail on the merits.   
                                                               43 
                                                                 
                                     CONCLUSION 

      We have considered all of Lanier’s other arguments and find them 

to be without merit. The district court’s dismissal of all three cases is 

therefore AFFIRMED. 


                                                             




                                            44